Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 06/10/2022:
Claims 1-16 have been examined.
Claims 1 and 9 have been amended by Applicant.
Claims 15-16 newly added.
Claims 1-16 have been allowed.

Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is High (US 20170283171A1) taken either individually or in combination with other prior art of Hawkins (US 5469356) and TREPAGNIER (JP 2018095254A), who describe methods and systems of facilitating movement of product-containing pallets that include at least one forklift unit configured to lift and move the product-containing pallets, at least one motorized transport unit configured to mechanically engage and disengage a respective forklift unit, and a central computer system in communication with the at least one motorized transport unit; the central computer system configured to transmit at least one signal to the at least one motorized transport unit; the signal configured to cause the at least one motorized transport unit to control the at least one forklift unit to move at least one of the product-containing pallets.
In performing additional search in response to amended (and newly added) claims, the examiner was able to find the closest prior art of record, which is Engedal (US 9909864B2) taken either individually or in combination with other prior art of GONG (CN 107533331A), VON DER LIPPE (EP 2573266B1) and DIKKHANS (RU 2583680C2), who describe a system, device and a method for loading and/or unloading a cargo to and/or from a second vehicle where a loading device is mounted on a first vehicle; a method and a device for a sensor system (with sensor platform deployed at the crane tip) used for heave compensation and 3D positioning of cargo and second vehicle during loading and unloading process of cargo to/from a ship where a crane is mounted on an oil rig.

In regards to claims 1-16, High (US 20170283171A1) and Engedal (US 9909864B2) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
accessory control unit configured to determine, based upon said received control characteristics,…, 
working control commands adapted to control said vehicle such that working procedures performed by said working equipment are supported, 
wherein the working control commands are configured to adjust the position and orientation of the vehicle in relation to an object to be loaded onto the vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662